UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOHN F. REPEDE, DBA,                    
                 Plaintiff-Appellant,
                 v.
COURSE TECHNOLOGY, INCORPORATED;
INTERNATIONAL THOMSON PUBLISHING,
INCORPORATED,                                   No. 00-1624
              Defendants-Appellees,
                and
PURDUE UNIVERSITY; GARY B.
SHELLY,
                      Defendants.
                                        
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
                  Dennis W. Shedd, District Judge.
                           (CA-99-653-19)

                      Argued: March 2, 2001

                      Decided: April 27, 2001

    Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Lourie Augustus Salley, III, Lexington, South Carolina;
Kevin Michael Cunningham, CUNNINGHAM & ASSOCIATES,
2                 REPEDE v. COURSE TECHNOLOGY, INC.
P.C., Tega Cay, South Carolina, for Appellant. Joshua M. Rubins,
SATTERLEE, STEPHENS, BURKE & BURKE, L.L.P., New York,
New York, for Appellees. ON BRIEF: James F. Rittinger, SATTER-
LEE, STEPHENS, BURKE & BURKE, L.L.P., New York, New
York; Thomas W. Bunch, II, ROBINSON, MCFADDEN & MOORE,
P.C., Columbia, South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Dr. John F. Repede entered into a publishing agreement with
Course Technology, Inc. to contribute material to a computer pro-
gramming textbook. He authored several versions of the textbook
until 1998, when Course Technology decided to hire a different
author to draft future versions of the book. Repede brought this action
in the U.S. District Court for the District of South Carolina against
Course Technology, Inc. and Course Technology’s parent, Interna-
tional Thomson Publishing, Inc. (collectively, "Course Technology").
Repede alleged that Course Technology had breached the publishing
contract by denying him a right of first refusal to draft subsequent
versions of the textbook. Repede also claimed that Course Technol-
ogy issued fraudulent sales reports that understated his entitlement to
royalties. Course Technology moved for summary judgment on both
claims, and the district court granted the motion. The court held that
under the unambiguous terms of the contract, Repede does not have
a right of first refusal. In addition, the court held that Repede’s fraud
claim failed because he could not have reasonably relied on the mis-
statements in the sales reports. Repede now appeals.

   After considering the joint appendix, the parties’ briefs, and the
oral arguments of counsel, we are persuaded that the district court
reached the correct result. We therefore affirm on the reasoning of the
                 REPEDE v. COURSE TECHNOLOGY, INC.                  3
district court. See Repede v. Course Tech., Inc., C.A. No. 0:99-653-19
(D.S.C. May 2, 2000).

                                                         AFFIRMED